DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/967,446, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 16-20 recite the limitation “said air is delivered into a core housing surrounding said high pressure turbine after being compressed by said cooling compressor.” In the parent application 14/967,446 as originally filed, no reference can be found to a “core housing,” nor a housing of any sort. The figures are schematic, and cannot be relied upon to show a core housing or a point of entry of air into a core housing. The parent specification, at [0052] states: “The air tapped at 110 passes through a heat exchanger 112 which sits in the  bypass duct 105 receiving air B. Further, the air from the heat exchanger 112 passes through  a compressor 114, and then into a conduit 115 leading to a high turbine 117. This structure is  all shown schematically.” Fig 5 does show a small portion of conduit 115, but no connection to a core housing is shown. 
Examiner acknowledges that a turbine must have a casing to contain air so that it expands over the blades. However, the specification does not disclose a core housing, and thus this term would be interpreted based on the knowledge of one of ordinary skill core housing  (term found in claims only) 99 with inner and outer walls 132 and 136 (see claim 1 “compressed cooling air and moving the compressed cooling air through a heat exchanger, then returning said compressed cooling air back into a core housing and passing the compressed cooling air through a conduit radially inward of said core housing, and radially outwardly of said combustor, and said cooling air passing from said conduit radially inwardly to cool said turbine section” and Figs 2-3, Fig 3 is below on the right).
Applicant’s figures are schematic in nature, and cannot be relied upon to show exact position or relative size. However, what Fig 3 (below, left) suggests is that the compressor 114 is inboard of the bypass duct 105, and possibly adjacent the combustor. This position in Roberge would be inside the core housing 99.
In summary, Applicant’s figures are schematic and cannot provide support for “said air is delivered into a core housing surrounding said high pressure turbine after being compressed by said cooling compressor.” Further, if Applicant’s figures are interpreted more narrowly, they still do not provide support for this limitation, based on an art-accepted definition of claim terms.

    PNG
    media_image1.png
    252
    636
    media_image1.png
    Greyscale
 
Accordingly, claims 16-20 are not entitled to the benefit of the prior application.
Applicant states that this application is a continuation of the prior-filed application. A continuation cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “said air is delivered into a core housing surrounding said high pressure turbine after being compressed by said cooling compressor.” This matter is in claims 16-20.
Specification
Examiner notes the addition, in [0054] of “As is clear, the compressor 114 compresses this air prior to it entering a core engine housing which surrounds the turbine section.” This addition is not objected because of the apparent status of this application as a CIP.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air is delivered into a core housing surrounding said high pressure turbine after being compressed by said cooling compressor” must be shown or the feature(s) canceled from the claim(s).  The current drawings do not show a core housing, nor the relationship of the cooling compressor and a core housing. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claims 1, 2, 12, 13, 15, 19, and 20 are objected to because of the following informalities:
In claim 1 at line 2, “into main” should be corrected to --into a main--.
In claim 2 at line 2, “connecting” should be corrected to --connects--.
In claim 12 at line 2, “cooling” should be corrected to --cools--.
In claim 13 at line 1, “having” should be corrected to --has--.
In claim 14 at line 2, “rotating” should be corrected to --rotates--.
In claim 15 at line 2, “rotating” should be corrected to --rotates--.
In claim 19 at line 2, “into main” should be corrected to --into a main--.
claim 19 at the end of line 12, --wherein-- should be added as a transition from a list of parts to a list of limitations on the parts.
In claim 19 at line 13, --and there-- should be added after “impeller.”
In claim 19 at line 19, “cooling” should be corrected to --cools--.
In claim 20 at line 2, “rotating” should be corrected to --rotates--.
Duplicate Claims
Applicant is advised that should claim 8 be found allowable, claim 11 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16-18 recite the limitation “said air.” Claim 1 describes air delivered into a bypass duct and air tapped from the compressor section. It is not clear whether claims 16-18 require the bypass air to also be compressed by the cooling compressor and delivered into a core housing, or only the tapped air. This rejection may be overcome by amending the limitation to read --said air compressed by said cooling compressor is delivered into a core housing surrounding said high pressure turbine--.
Claim 19 is rejected for the same reason, “said air” is recited in line 20.
The remaining rejected claims are rejected for their dependence on an indefinite claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, and 13 of U.S. Patent No. 11,002,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims. The table below summarizes the corresponding claims.
(instant claims)-(patented claims)

2-2
3-3
4-4


7-7
8-10
9-8


12-12
13-13



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US 5,317,877) in view of Turco (US 2011/0088405).

    PNG
    media_image2.png
    1320
    655
    media_image2.png
    Greyscale
 
Regarding claim 1, Stuart discloses:
A gas turbine engine (col 3 line 66) comprising;
a fan (col 4 lines 12-17) for delivering air into a bypass duct (29) and into a main compressor section (18) with a downstream most location (immediately upstream of combustor 32);
a turbine section having a high pressure turbine (38, 42);
a tap line (connecting 48 to 110 and 50) configured to tap air from a location (48, col 4 line 61 - col 5 line 3) upstream of said downstream most location in said main compressor section, said tap line connected to a heat exchanger (50, although the figure shows the fuel as the cooling source, there may be an intermediate loop between the fuel and the cooling air, or fan air may be used for the cold loop of the heat exchanger, col 3 lines 6-30) and then to a cooling compressor (54, col 6 lines 25-42), said cooling compressor configured to compress air downstream of said heat exchanger, and connected to deliver air into said high pressure turbine (col 6 lines 38-49); and
a bypass valve (110) positioned downstream of said main compressor section, and upstream of said heat exchanger (since valve 110 is on a line that branches off upstream of the heat exchanger, it is effectively upstream of the heat exchanger), wherein said bypass valve is configured to selectively deliver air directly to said cooling compressor without passing through said heat exchanger under certain conditions (col 6 line 66 - col 7 line 7); and 
wherein said heat exchanger is cooled by air (col 6 lines 1-8).
Stuart does not disclose:
the bypass valve used in conjunction with the air-cooled heat exchanger. 

[the] bypass valve (110) positioned… upstream of said heat exchanger. 
The valve is on a bypass line parallel to the heat exchanger, and functions to control the flow though the heat exchanger (col 6 line 66 - col 7 line 7).

    PNG
    media_image3.png
    655
    462
    media_image3.png
    Greyscale

Turco teaches:
A gas turbine engine with bleed air drawn from the compressor and passed through a heat exchanger cooled by air from the bypass duct ([0025]). The bleed air line has a bypass valve (114) upstream of the heat exchanger (see Fig 3) for bypassing the heat exchanger, which allows modulation of the amount of cooling air supplied to the turbine blades ([0048]) without additional valves and metering orifices found in conventional turbine blade cooling flow modulation schemes ([0041]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine of Stuart to 
Regarding claim 2, the gas turbine engine of Stuart as modified by the upstream valve of Turco teaches:
said bypass valve (Stuart 110, as modified by Turco to be upstream of the heat exchanger) is positioned on said tap line, and a separate bypass line (Stuart line parallel to heat exchanger 50, see also Turco 110) connecting said tap line to said cooling compressor without passing through said heat exchanger.
Regarding claim 3, the gas turbine engine of Stuart as modified by the upstream valve of Turco teaches:
said bypass valve completely bypasses said heat exchanger (Turco [0026] “for modulating or shutting off and turning on”).
Regarding claim 4, the gas turbine engine of Stuart as modified by the upstream valve of Turco teaches:
said bypass valve is modulated to control the volume of air delivered through the heat exchanger (Turco [0026] “for modulating or shutting off and turning on” [0025] “a portion”).).
Regarding claim 5, the gas turbine engine of Stuart as modified by the upstream valve of Turco teaches:
said bypass valve is positioned by a control to bypass the heat exchanger at relatively low power conditions, including idle (Stuart col 6 line 66 - col 7 line 7).

said bypass valve is positioned by said control to flow all air through the heat exchanger under higher power conditions, including take-off (Turco [0042] “maximum cooling flow and lowest temperature cooling source at high power settings”, [0048]).
Regarding claims 7 and 9, the gas turbine engine of Stuart as modified by the upstream valve of Turco teaches:
said cooling compressor includes a centrifugal compressor impeller (Stuart radial outflow impeller 54, col 6 lines 19-24).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US 5,317,877) in view of Turco (US 2011/0088405) as applied to claims 1, 9, and 13, and further in view of Morris (US 2016/0146024).
Regarding claims 8, 10, and 11, the gas turbine engine of Stuart as modified by the upstream valve of Turco does not teach:
air temperatures at a downstream-most location of said high pressure compressor are greater than or equal to 1350ºF (732º C).
Morris teaches:
“Compressor discharge (T3) and turbine inlet (T4.1) temperatures continue to rise (advanced gas turbine engines will significantly benefit from compressor discharge temperatures in the 1,200-1,400.degree. F. range with 
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine of Stuart as modified by the upstream valve of Turco to have a compressor discharge temperature greater than equal to 1350º F, as taught by Morris, to obtain the benefit of improved cycle efficiencies because temperatures in the range of 1200-1400 give improved cycle efficiencies.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US 5,317,877) in view of Turco (US 2011/0088405) as applied to claim 1, and further in view of Porte (US 2008/0230651).
Regarding claim 12, the gas turbine engine of Stuart as modified by the upstream valve of Turco does not teach:
said heat exchanger is positioned within said bypass duct, and air delivered by said fan into said bypass duct cooling air from said tap line.
Turco teaches that the air-cooled heat exchanger is located in a compartment between the bypass duct and the core engine. Stuart generally indicates that the heat exchanger is outboard of the core engine.

    PNG
    media_image4.png
    610
    418
    media_image4.png
    Greyscale

Porte teaches:
A gas turbine engine having compressor bleed air cooled by bypass air in an air-to-air heat exchanger located either in the bypass duct (see Fig 3) or in a compartment between the bypass duct and the core engine (see Fig 4).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further have modified the gas turbine engine of Stuart as modified by the upstream valve of Turco by locating the air-to-air heat exchanger within the bypass duct because Porte teaches that this is an appropriate place for an air-to-air heat exchanger.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US 5,317,877) in view of Turco (US 2011/0088405) as applied to claims 1, 9, and 13, and further in view of Venter (US 2016/0160994).
Regarding claim 13, the gas turbine engine of Stuart as modified by the upstream valve of Turco does not teach:
said turbine section having a fan drive turbine driving said fan through a gear reduction.
Turco teaches the fan driven by shaft 16, which is driven by a fan drive turbine (col 4 lines 1-3), but is silent on a reduction gear.
Venter teaches:
For a turbofan engine, “the coupling between the low-pressure turbine and the fan via a reducing gear in planetary design represents the most efficient method for transmitting the driving power of the low-pressure turbine and for lowering the turbine's rotational speed with respect to the rotational speed necessary for operating the fan. Here, epicyclic reduction gears, either with a planetary carrier that is fixed relative to the housing or with a planetary carrier that is embodied in a rotatable manner, provide the desired reduction ratio as well as high power density” ([0004]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the gas turbine engine of Stuart as modified by the upstream valve of Turco by including an epicyclic gear reduction between the driving turbine and the fan, as taught by Venter, to obtain the .

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merry (US 2017/0167388) in view of Durgin (US 6,050,079).
Regarding claim 19, Merry discloses:
A gas turbine engine comprising;
a fan (42) for delivering air (B) into a bypass duct (105) and into main compressor section (52) with a downstream most location (discharge 82);
a turbine section (28) having a high pressure turbine (54);
a tap line (80) configured to tap air from a location upstream of said downstream most location in said main compressor section ([0048]), said tap line connected to a heat exchanger (112/154) and then to a cooling compressor (114/162), said cooling compressor configured to compress air downstream of said heat exchanger (see Fig 3), and connected (by 115/164) to deliver air into said high pressure turbine (117 in Fig 3, “HPT” in Figs 7-8); and
a bypass valve (158) positioned downstream of said main compressor section, and upstream of said heat exchanger ([0062]), wherein said bypass valve is configured to selectively deliver air directly to said cooling compressor without passing through said heat exchanger under certain conditions ([0162]);
said cooling compressor includes a centrifugal compressor impeller ([0020]) is a shaft within said turbine section driving said cooling compressor , and said cooling compressor rotating at a different speed than said shaft ([0059]);
air temperatures at the downstream most location of said high pressure compressor are greater than or equal to 1350F (732°C) ([0011]);
said heat exchanger is positioned within said bypass duct ([0052]), and air delivered by said fan into said bypass duct cooling air from said tap line in said heat exchanger; and
Merry does not disclose:
wherein said air is delivered into a core housing surrounding said high pressure turbine after being compressed by said cooling compressor.
Merry teaches that the cooling air cools the disk ([0061]).
[AltContent: textbox (CH1)][AltContent: textbox (CH3)][AltContent: textbox (CH2)]
    PNG
    media_image5.png
    791
    549
    media_image5.png
    Greyscale

Durgin teaches:

COMBINATION
It is obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143(A).  The MPEP states the prior art must: (1) teach each claimed element (a method or apparatus that will be modified), (2) show that one of ordinary skill  in the art could have combined the elements by known methods and that the combination doesn’t change the function of the elements, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(A).
	In this case, Merry teaches all of the claimed elements, but does not teach how to integrate the compressor with the engine. Durgin teaches a known method of integrating a cooling compressor with an engine to supply coolant to the high pressure turbine disk by locating the compressor outward of the core housing and routing the cooling air through a stationary component. Locating the compressor outside of the core housing does not change its function of providing high pressure cooling air. One of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Merry by locating the compressor outside of the core housing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 16-18, and claims 1 and 14 from which they depend, contain only limitations of claim 19, and claims 16-18 are rejected for the same reasons as claim 19.

Regarding claim 20, the engine of Merry as modified by Durgin teaches:
said cooling compressor rotating at an increased speed relative to said shaft, and a ratio of said increased speed being between 5:1 and 8:1 (Merry [0059]).
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct the formal matters objected to.

The following is a statement of reasons for the indication of allowable subject matter: Stuart is not compatible with a shaft in the turbine section driving the cooling compressor at a different speed than the shaft because Stuart’s compressor is affixed to and integrated with the turbine shaft. Auxiliary compressors driven through an accessory gearbox are known, but not in combination with all of the limitations of claim 1.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745